Execution Version
GUARANTY AGREEMENT
     THIS GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of March 10,
2008, among EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO SHALL BECOME A
PARTY HERETO BY EXECUTION OF A GUARANTY JOINDER AGREEMENT (each a “Guarantor”
and collectively the “Guarantors”) and BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States, as
administrative agent (in such capacity, the “Administrative Agent”) for each of
the Benefited Parties. All capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.
W I T N E S S E T H:
     WHEREAS, the Benefited Parties have agreed to provide to Cogdell Spencer
LP, a Delaware limited partnership (the “Borrower”), certain credit facilities,
including a secured revolving credit facility with a letter of credit and swing
line sublimit pursuant to the terms of that certain Credit Agreement dated as of
March 10, 2008, among the Borrower, Cogdell Spencer Inc., a Maryland corporation
(“CSI”), as a guarantor, the Administrative Agent and the Lenders (as from time
to time amended, revised, modified, supplemented or amended and restated, the
“Credit Agreement”); and
     WHEREAS, each Guarantor is, directly or indirectly, a Material Subsidiary,
a general partner or a limited partner of the Borrower and will materially
benefit from the Loans made and to be made, and the Letters of Credit issued and
to be issued, under the Credit Agreement; and
     WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Credit Agreement; and
     WHEREAS, a material part of the consideration given in connection with and
as an inducement to the execution and delivery of the Credit Agreement by the
Benefited Parties party thereto was the obligation of CSI to cause each
Guarantor to enter into this Guaranty Agreement, and the Benefited Parties are
unwilling to extend and maintain the credit facilities provided under the Loan
Documents unless the Guarantors enter into this Guaranty Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows:
     1. Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Benefited Parties the payment and performance in full of
the Guaranteed Liabilities (as defined below). For all purposes of this Guaranty
Agreement, “Guaranteed Liabilities” means: (a) the Borrower’s prompt payment in
full, when due or declared due and at all such times, of all Obligations and all
other amounts pursuant to the terms of the Credit Agreement, the Notes, and all
other Loan Documents heretofore, now or at any time or times hereafter owing,
arising, due

 



--------------------------------------------------------------------------------



 



or payable from the Borrower to any one or more of the Benefited Parties,
including principal, interest, premiums and fees (including, but not limited to,
loan fees and reasonable fees, charges and disbursements of counsel (“Attorney
Costs”); (b) the Borrower’s prompt, full and faithful performance, observance
and discharge of each and every agreement, undertaking, covenant and provision
to be performed, observed or discharged by the Borrower under the Credit
Agreement, the Notes and all other Loan Documents; and (c) the prompt payment in
full by each Loan Party, when due or declared due and at all such times, of
obligations and liabilities now or hereafter arising under Related Swap
Contracts (as defined below). The Guarantors’ obligations to the Benefited
Parties under this Guaranty Agreement are hereinafter collectively referred to
as the “Guarantors’ Obligations” and, with respect to each Guarantor
individually, the “Guarantor’s Obligations”. Notwithstanding the foregoing, the
liability of each Material Subsidiary of the Borrower individually with respect
to its Guarantor’s Obligations shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable state law.
     Each Guarantor agrees that it is jointly and severally, directly and
primarily liable (subject to the limitation in the immediately preceding
sentence) for the Guaranteed Liabilities.
     2. Payment. If the Borrower shall default in payment or performance of any
of the Guaranteed Liabilities, whether principal, interest, premium, fee
(including, but not limited to, loan fees and Attorney Costs), or otherwise,
when and as the same shall become due, and after expiration of any applicable
notice, grace and cure periods, whether according to the terms of the Credit
Agreement, by acceleration, or otherwise, or upon the occurrence and during the
continuance of any Event of Default under the Credit Agreement, then any or all
of the Guarantors will, upon demand thereof by the Administrative Agent, fully
pay to the Administrative Agent, for the benefit of the Benefited Parties,
subject to any restriction on each Guarantor’s Obligations set forth in
Section 1 hereof, an amount equal to all the Guaranteed Liabilities then due and
owing.
     3. Absolute Rights and Obligations. This is a guaranty of payment and not
of collection. The Guarantors’ Obligations under this Guaranty Agreement shall
be joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement by reason of:
     (a) any lack of legality, validity or enforceability of the Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantors’ Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);
     (b) any action taken under any of the Related Agreements, any exercise of
any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;

2



--------------------------------------------------------------------------------



 



     (c) any acceleration of the maturity of any of the Guaranteed Liabilities,
of the Guarantor’s Obligations of any other Guarantor, or of any other
obligations or liabilities of any Person under any of the Related Agreements;
     (d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;
     (e) any dissolution of the Borrower or any Guarantor or any other party to
a Related Agreement, or the combination or consolidation of the Borrower or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of the Borrower or any Guarantor or
any other party to a Related Agreement;
     (f) any extension (including, without limitation, extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;
     (g) the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including, without limitation, the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty now or hereafter in effect);
     (h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including,
without limitation, any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;
     (i) any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor) which may or might in any manner or to any extent
vary the risks of such Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including, without limitation, any right to require or claim that resort be had
to the Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantors’ Obligations, other than repayment in full
of the Guaranteed Liabilities or Guarantors’ Obligations.
It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder, and, as to additional
Guarantors acceding to this Guaranty Agreement after the date hereof, under the
applicable Guaranty Joinder Agreement, shall be

3



--------------------------------------------------------------------------------



 



absolute and unconditional under any and all circumstances and shall not be
discharged except by payment as herein provided.
     4. Currency and Funds of Payment. All Guarantors’ Obligations will be paid
in lawful currency of the United States of America and in immediately available
funds, subject to any law, regulation or decree now or hereafter in effect that
might in any manner affect the Guaranteed Liabilities, or the rights of any
Benefited Party with respect thereto as against the Borrower, or cause or permit
to be invoked any alteration in the time, amount or manner of payment by the
Borrower of any or all of the Guaranteed Liabilities.
     5. Events of Default. Without limiting the provisions of Section 2 hereof,
in the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantors’ Obligations shall immediately
be and become due and payable.
     6. Subordination. Until this Guaranty Agreement is terminated in accordance
with Section 22 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of the Borrower, to the payment in full of the Guaranteed
Liabilities, (ii) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantor’s Obligations of such obligated guarantor, and
(iii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Benefited
Party and arising under the Loan Documents or the Related Swap Contracts. All
amounts then due under such subordinated debts, liabilities, or obligations
shall, upon the occurrence and during the continuance of an Event of Default, be
collected and, upon request by the Administrative Agent, paid over forthwith to
the Administrative Agent for the benefit of the Benefited Parties on account of
the Guaranteed Liabilities, the Guarantors’ Obligations, or such other
obligations, as applicable, and, after such request and pending such payment,
shall be held by such Guarantor as agent and bailee of the Benefited Parties
separate and apart from all other funds, property and accounts of such
Guarantor.
     7. Suits. Each Guarantor from time to time shall pay to the Administrative
Agent for the benefit of the Benefited Parties, on demand, at the Administrative
Agent’s Office or such other address as the Administrative Agent shall give
notice of to such Guarantor, the Guarantors’ Obligations as they become or are
declared due, and in the event such payment is not made forthwith, the
Administrative Agent may proceed to suit against any one or more or all of the
Guarantors. At the Administrative Agent’s election, one or more and successive
or concurrent suits may be brought hereon by the Administrative Agent against
any one or more or all of the Guarantors, whether or not suit has been commenced
against the Borrower, any other Guarantor, or any other Person and whether or
not the Benefited Parties have taken or failed to take any other action to
collect all or any portion of the Guaranteed Liabilities or have taken or failed
to take any actions against any collateral securing payment or performance of
all or any portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.

4



--------------------------------------------------------------------------------



 



     8. Set-Off and Waiver. Each Guarantor waives any right to assert against
any Benefited Party as a defense, counterclaim, set-off, recoupment or cross
claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which such Guarantor may now or at any time hereafter
have against the Borrower or any or all of the Benefited Parties without waiving
any additional defenses, set-offs, counterclaims or other claims otherwise
available to such Guarantor. Each Guarantor agrees that each Benefited Party and
each of its Affiliates shall have a lien for all the Guarantor’s Obligations
upon all deposits or deposit accounts, of any kind, or any interest in any
deposits or deposit accounts, now or hereafter pledged, mortgaged, transferred
or assigned to such Benefited Party or such Affiliate or otherwise in the
possession or control of such Benefited Party or such Affiliate for any purpose
(other than solely for safekeeping) for the account or benefit of such
Guarantor, including any balance of any deposit account or of any credit of such
Guarantor with such Benefited Party or such Affiliate, whether now existing or
hereafter established, and hereby authorizes each Benefited Party and each of
its Affiliates from and after the occurrence of an Event of Default at any time
or times with or without prior notice to apply such balances or any part thereof
to such of the Guarantor’s Obligations to the Benefited Parties then due and in
such amounts as provided for in the Credit Agreement or otherwise as they may
elect. For the purposes of this Section 8, all remittances and property shall be
deemed to be in the possession of a Benefited Party or its Affiliate as soon as
the same may be put in transit to it by mail or carrier or by other bailee.
     9. Waiver of Notice; Subrogation.
     (a) Each Guarantor hereby waives to the extent permitted by law notice of
the following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of the Borrower or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. Each Guarantor agrees that each Benefited Party may heretofore, now or
at any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Benefited Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing such Guarantor from its Guarantor’s Obligations, and each
Guarantor hereby consents to each and all of the foregoing events or
occurrences.
     (b) Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Benefited Parties upon
demand by the Administrative Agent to such Guarantor without the Administrative
Agent being required, such Guarantor expressly waiving to the extent permitted
by law any right it may have to require the Administrative Agent, to
(i) prosecute collection or seek to enforce or resort to any remedies against
the Borrower or any other Guarantor or any

5



--------------------------------------------------------------------------------



 



other guarantor of the Guaranteed Liabilities, or (ii) seek to enforce or resort
to any remedies with respect to any security interests, Liens or encumbrances
granted to the Administrative Agent or any Lender or other party to a Related
Agreement by the Borrower, any other Guarantor or any other Person on account of
the Guaranteed Liabilities or any guaranty thereof, IT BEING EXPRESSLY
UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY SUCH GUARANTOR THAT DEMAND UNDER THIS
GUARANTY AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS
HEREOF ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY
EVENT OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.
     (c) Each Guarantor further agrees with respect to this Guaranty Agreement
that it shall have no right of subrogation, reimbursement, contribution or
indemnity, nor any right of recourse to security for the Guaranteed Liabilities
unless and until 93 days immediately following the Facility Termination Date
shall have elapsed without the filing or commencement, by or against any Loan
Party, of any state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets. This waiver is
expressly intended to prevent the existence of any claim in respect to such
subrogation, reimbursement, contribution or indemnity by any Guarantor against
the estate of any other Loan Party within the meaning of Section 101 of the
United States Bankruptcy Code, in the event of a subsequent case involving any
other Loan Party. If an amount shall be paid to any Guarantor on account of such
rights at any time prior to termination of this Guaranty Agreement in accordance
with the provisions of Section 22 hereof, such amount shall be held in trust for
the benefit of the Benefited Parties and shall forthwith be paid to the
Administrative Agent, for the benefit of the Benefited Parties, to be credited
and applied upon the Guarantors’ Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or otherwise as the Benefited
Parties may elect. The agreements in this subsection shall survive repayment of
all of the Guarantors’ Obligations, the termination or expiration of this
Guaranty Agreement in any manner, including, but not limited to, termination in
accordance with Section 22 hereof, and occurrence of the Facility Termination
Date.
     10. Effectiveness; Enforceability. This Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 22 hereof. Any claim or
claims that the Benefited Parties may at any time hereafter have against a
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Benefited Parties by written notice directed to such
Guarantor in accordance with Section 24 hereof.
     11. Representations and Warranties. Each Guarantor warrants and represents
to the Administrative Agent, for the benefit of the Benefited Parties, that it
is duly authorized to execute and deliver this Guaranty Agreement (or the
Guaranty Joinder Agreement to which it is

6



--------------------------------------------------------------------------------



 



a party, as applicable), and to perform its obligations under this Guaranty
Agreement, that this Guaranty Agreement (or the Guaranty Joinder Agreement to
which it is a party, as applicable) has been duly executed and delivered on
behalf of such Guarantor by its duly authorized representatives; that this
Guaranty Agreement (and any Guaranty Joinder Agreement to which such Guarantor
is a party) is legal, valid, binding and enforceable against such Guarantor in
accordance with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles; and that
such Guarantor’s execution, delivery and performance of this Guaranty Agreement
(and any Guaranty Joinder Agreement to which such Guarantor is a party) do not
violate or constitute a breach of any of its Organization Documents, any
agreement or instrument to which such Guarantor is a party, or any law, order,
regulation, decree or award of any governmental authority or arbitral body to
which it or its properties or operations is subject.
     12. Expenses. Each Guarantor agrees to be jointly and severally liable for
the payment of all reasonable fees and expenses, including Attorney Costs,
incurred by any Benefited Party in connection with the enforcement of this
Guaranty Agreement, whether or not suit be brought.
     13. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Benefited Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Benefited
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.
     14. Attorney-in-Fact. To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Benefited Parties, as
such Guarantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Guaranty Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.
     15. Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Benefited Parties, that: (a) such Guarantor has
adequate means to obtain on a continuing basis (i) from the Borrower or CSI,
information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs, and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Guaranty Joinder Agreement (“Other Information”), and has full and
complete access to the Loan Parties’ books and records and to such Other
Information; (b) such Guarantor is not relying on any Benefited Party or its or
their employees, directors, agents or other representatives or Affiliates, to
provide any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Credit Agreement and such other
Loan Documents and Related Agreements as it has requested, is executing this
Guaranty Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and

7



--------------------------------------------------------------------------------



 



understands the obligations and financial risk undertaken by providing this
Guaranty Agreement (and any Guaranty Joinder Agreement); (d) such Guarantor has
relied solely on the Guarantor’s own independent investigation, appraisal and
analysis of the Borrower, the Borrower’s financial condition and affairs, the
Other Information, and such other matters as it deems material in deciding to
provide this Guaranty Agreement (and any Guaranty Joinder Agreement) and is
fully aware of the same; and (e) such Guarantor has not depended or relied on
any Benefited Party or its or their employees, directors, agents or other
representatives or Affiliates, for any information whatsoever concerning the
Borrower or the Borrower’s financial condition and affairs or any other matters
material to such Guarantor’s decision to provide this Guaranty Agreement (and
any Guaranty Joinder Agreement), or for any counseling, guidance, or special
consideration or any promise therefor with respect to such decision. Each
Guarantor agrees that no Benefited Party has any duty or responsibility
whatsoever, now or in the future, to provide to such Guarantor any information
concerning the Borrower or the Borrower’s financial condition and affairs, or
any Other Information, other than as expressly provided herein, and that, if
such Guarantor receives any such information from any Benefited Party or its or
their employees, directors, agents or other representatives or Affiliates, such
Guarantor will independently verify the information and will not rely on any
Benefited Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.
     16. Rules of Interpretation. The rules of interpretation contained in
Article I of the Credit Agreement shall be applicable to this Guaranty Agreement
and each Guaranty Joinder Agreement and are hereby incorporated by reference.
All representations and warranties contained herein shall survive the delivery
of documents and any extension of credit referred to herein or guaranteed
hereby.
     17. Entire Agreement. This Guaranty Agreement and each Guaranty Joinder
Agreement, together with the Credit Agreement and the other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein or therein
contained. The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof.
Except as provided in Section 22, neither this Guaranty Agreement nor any
Guaranty Joinder Agreement nor any portion or provision hereof or thereof may be
changed, altered, modified, supplemented, discharged, canceled, terminated, or
amended orally or in any manner other than as provided in the Credit Agreement.
     18. Binding Agreement; Assignment. This Guaranty Agreement, each Guaranty
Joinder Agreement and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto and
thereto, and to their respective heirs, legal representatives, successors and
assigns; provided, however, that no Guarantor shall be permitted to assign any
of its rights, powers, duties or obligations under this Guaranty Agreement, any
Guaranty Joinder Agreement or any other interest herein or therein without the
prior written consent of the Administrative Agent. Without limiting the
generality of the foregoing sentence of this Section 18, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such

8



--------------------------------------------------------------------------------



 



assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article X thereof (concerning the
Administrative Agent) and Section 11.06 thereof concerning assignments and
participations. All references herein to the Administrative Agent shall include
any successor thereof.
     19. Related Swap Contracts. All obligations of any Loan Party under Related
Swap Contracts to which any Lender or its Affiliates are a party shall be deemed
to be Guaranteed Liabilities, and each Lender or Affiliate of a Lender party to
any such Related Swap Contract shall be deemed to be a Benefited Party hereunder
with respect to such Guaranteed Liabilities; provided, however, that such
obligations shall cease to be Guaranteed Liabilities at such time, prior to the
Facility Termination Date, as such Person (or Affiliate of such Person) shall
cease to be a “Lender” under the Credit Agreement.
     No Person who obtains the benefit of this Guaranty Agreement by virtue of
the provisions of this Section shall have, prior to the Facility Termination
Date, any right to notice of any action or to consent to, direct or object to
any action hereunder or under any other Loan Document or otherwise in respect of
the Guarantors’ Obligations (including the release or modification of any
Guarantors’ Obligations or security therefor) other than in its capacity as a
Lender and only to the extent expressly provided in the Loan Documents. Each
Benefited Party not a party to the Credit Agreement who obtains the benefit of
this Guaranty Agreement by virtue of the provisions of this Section shall be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of the Credit Agreement, and that with respect to
the actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Benefited Party, the Administrative
Agent and each of its Related Parties shall be entitled to all the rights,
benefits and immunities conferred under Article X of the Credit Agreement.
     20. Severability. The provisions of this Guaranty Agreement are independent
of and separable from each other. If any provision hereof shall for any reason
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.
     21. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought. Without limiting the
foregoing provisions of this Section 21, the provisions of Section 11.10 of the
Credit Agreement shall be applicable to this Guaranty Agreement.
     22. Termination. Subject to reinstatement pursuant to Section 13 hereof,
this Guaranty Agreement and each Guaranty Joinder Agreement, and all of the
Guarantors’ Obligations hereunder (excluding those Guarantors’ Obligations
relating to Guaranteed

9



--------------------------------------------------------------------------------



 



Liabilities that expressly survive such termination) shall terminate on the
Facility Termination Date.
     23. Remedies Cumulative; Late Payments. All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Benefited Party provided by law or under the
Credit Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other credit extensions pursuant to the
Credit Agreement and other Related Agreements shall be conclusively presumed to
have been made or extended, respectively, in reliance upon each Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof. Any amounts
not paid when due under this Guaranty Agreement shall bear interest at the
Default Rate.
     24. Notices. Any notice required or permitted hereunder or under any
Guaranty Joinder Agreement shall be given, (a) with respect to each Guarantor,
at the address of the Borrower or CSI indicated in Schedule 11.02 of the Credit
Agreement, and (b) with respect to the Administrative Agent or any other
Benefited Party, at the Administrative Agent’s address indicated in Schedule
11.02 of the Credit Agreement. All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 11.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.
     25. Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Guaranty Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Guarantor,
and all references herein and in the other Loan Documents to the Guarantors or
to the parties to this Guaranty Agreement shall be deemed to include such Person
as a Guarantor hereunder.
     26. Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN IN THE CITY OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT

10



--------------------------------------------------------------------------------



 



PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY BENEFITED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
AGREEMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     (c) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 24. NOTHING IN THIS
GUARANTY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     27. Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

11



--------------------------------------------------------------------------------



 



     28. Waiver of Appraisal Rights. The laws of South Carolina provide that in
any real estate foreclosure proceeding a defendant against whom a personal
judgment is taken or asked may within thirty days after the sale of the Property
apply to the court for an order of appraisal. The statutory appraisal value as
approved by the court would be substituted for the high bid and may decrease the
amount of any deficiency owing in connection with the transaction. THE
UNDERSIGNED GUARANTOR HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL
RIGHTS WHICH MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED
TO THE DEBT REGARDLESS OF ANY APPRAISED VALUE OF THE PROPERTY.
     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Guaranty Agreement as of the day and year first written above.

            GUARANTORS:


COGDELL SPENCER INC., a Maryland
     corporation
CS BUSINESS TRUST I, a Maryland Business
      Trust
CS BUSINESS TRUST II, a Maryland Business
      Trust
      By:           Name:   Charles M. Handy        Title:   Chief Financial
Officer        COGDELL SPENCER ADVISORS
MANAGEMENT, LLC, a Delaware
limited liability company
      By:           Name:   Charles M. Handy        Title:   Manager     

Guaranty Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



     28. Waiver of Appraisal Rights. The laws of South Carolina provide that in
any real estate foreclosure proceeding a defendant against whom a personal
judgment is taken or asked may within thirty days after the sale of the Property
apply to the court for an order of appraisal. The statutory appraisal value as
approved by the court would be substituted for the high bid and may decrease the
amount of any deficiency owing in connection with the transaction. THE
UNDERSIGNED GUARANTOR HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL
RIGHTS WHICH MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED
TO THE DEBT REGARDLESS OF ANY APPRAISED VALUE OF THE PROPERTY.
     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Guaranty Agreement as of the day and year first written above.

            AUGUSTA MEDICAL PARTNERS, LLC,
      a Georgia limited liability company
CAROLINA FOREST PLAZA, LLC, a South
      Carolina limited liability company
FRANCISCAN DEVELOPMENT COMPANY,
      LLC, a North Carolina limited liability company
200 ANDREWS, LLC, a South Carolina limited
     liability company
      By:   Cogdell Spencer Advisors Management,        LLC, a Delaware limited
liability company,
as Manager                      By:           Name:   Charles M. Handy       
Title:   Manager     

Guaranty Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



     28. Waiver of Appraisal Rights. The laws of South Carolina provide that in
any real estate foreclosure proceeding a defendant against whom a personal
judgment is taken or asked may within thirty days after the sale of the Property
apply to the court for an order of appraisal. The statutory appraisal value as
approved by the court would be substituted for the high bid and may decrease the
amount of any deficiency owing in connection with the transaction. THE
UNDERSIGNED GUARANTOR HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL
RIGHTS WHICH MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED
TO THE DEBT REGARDLESS OF ANY APPRAISED VALUE OF THE PROPERTY.
     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Guaranty Agreement as of the day and year first written above.

            CABARRUS POB, LP, a North Carolina
      limited partnership
COGDELL INVESTORS (BIRKDALE II), LP,
      a North Carolina limited partnership
COGDELL INVESTORS (MALLARD), LP,
      a North Carolina limited partnership
COGDELL LANCASTER REHAB, LP,
      a Pennsylvania limited partnership
COPPERFIELD MOB, LP, a North Carolina
     limited partnership
EAST ROCK MOUNT KIDNEY CENTER
      ASSOCIATES, LP, a North Carolina limited
      partnership
GASTON MOB, LP, a North Carolina limited
      partnership
MARY BLACK WESTSIDE MEDICAL PARK
      I LIMITED PARTNERSHIP, a South Carolina
      limited partnership
MEDICAL INVESTORS III, LP, a South
     Carolina limited partnership
WEST MEDICAL OFFICE I, LP, a South
      Carolina limited partnership
            By:   Cogdell Spencer Advisors Management,         LLC, a Delaware
limited liability company,         as General Partner           

            By:           Name:   Charles M. Handy        Title:   Manager     

Guaranty Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



     28. Waiver of Appraisal Rights. The laws of South Carolina provide that in
any real estate foreclosure proceeding a defendant against whom a personal
judgment is taken or asked may within thirty days after the sale of the Property
apply to the court for an order of appraisal. The statutory appraisal value as
approved by the court would be substituted for the high bid and may decrease the
amount of any deficiency owing in connection with the transaction. THE
UNDERSIGNED GUARANTOR HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL
RIGHTS WHICH MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED
TO THE DEBT REGARDLESS OF ANY APPRAISED VALUE OF THE PROPERTY.
     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Guaranty Agreement as of the day and year first written above.

            VERDUGO MOB, LP, a California limited
partnership
            By:   Verdugo Management, LLC, a California       limited  liability
company, its General Partner             

            By:           Name:   Charles M. Handy        Title:   Manager     

Guaranty Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as Administrative
Agent
      By:           Name:   Scott McClintock        Title:   Senior Vice
President     

Guaranty Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Guaranty Joinder Agreement
GUARANTY JOINDER AGREEMENT
     THIS GUARANTY JOINDER AGREEMENT (the “Guaranty Joinder Agreement”), dated
as of ___, 20___is made by ___, a ___(the “Joining Guarantor”), delivered to
BANK OF AMERICA, N.A., in its capacity as Administrative Agent (the
“Administrative Agent”) under that certain Credit Agreement (as amended,
revised, modified, supplemented or amended and restated from time to time, the
“Credit Agreement”), dated as of March 10, 2008, by and among Cogdell Spencer
LP, a Delaware limited partnership (the “Borrower”), Cogdell Spencer Inc., a
Maryland corporation, the Lenders party thereto and the Administrative Agent.
All capitalized terms not otherwise defined herein shall have the meanings given
to such terms in the Credit Agreement.
     WHEREAS, the Joining Guarantor is a Material Subsidiary and required by the
terms of the Credit Agreement to become a “Guarantor” under the Credit Agreement
and be joined as a party to the Guaranty; and
     WHEREAS, the Joining Guarantor will materially benefit directly and
indirectly from the credit facilities made available and to be made available to
the Borrower by the Lenders under the Credit Agreement; and
     NOW, THEREFORE, the Joining Guarantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Benefited Parties:
     1. Joinder. The Joining Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Guaranty as a Guarantor and bound by all
the terms, conditions, obligations, liabilities and undertakings of each
Guarantor or to which each Guarantor is subject thereunder, including without
limitation the joint and several, unconditional, absolute, continuing and
irrevocable guarantee to the Administrative Agent for the benefit of the
Benefited Parties of the payment and performance in full of the Guaranteed
Liabilities (as defined in the Guaranty) whether now existing or hereafter
arising, all with the same force and effect as if the Joining Guarantor were a
signatory to the Guaranty.
     2. Affirmations. The Joining Guarantor hereby acknowledges and affirms as
of the date hereof with respect to itself, its properties and its affairs each
of the waivers, representations, warranties, acknowledgements and certifications
applicable to any Guarantor contained in the Guaranty.
     3. Severability. The provisions of this Guaranty Joinder Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Guaranty Joinder Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.
A-1

 



--------------------------------------------------------------------------------



 



     4. Effectiveness. Delivery of an executed counterpart of a signature page
of this Guaranty Joinder Agreement by telecopy shall be effective as delivery of
a manually executed counterpart of this Guaranty Joinder Agreement.
     5. Delivery. Joining Guarantor hereby irrevocably waives notice of
acceptance of this Guaranty Joinder Agreement and acknowledges that the
Guaranteed Liabilities are and shall be deemed to be incurred, and credit
extensions under the Loan Documents and the Related Swap Contracts made and
maintained, in reliance on this Guaranty Joinder Agreement and the Guarantor’s
joinder as a party to the Guaranty as herein provided.
     6. Governing Law; Venue; Waiver of Jury Trial. The provisions of
Sections 26 and 27 of the Guaranty are hereby incorporated by reference as if
fully set forth herein.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered
this Guaranty Joinder Agreement as of the day and year first written above.

                  JOINING GUARANTOR:              
 
           
 
 
 
   
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
  Title:        
 
     
 
   

 